          Case 2:11-cv-05336-RK Document 79 Filed 02/26/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

C. SCOTT HISEY, et al.                             :              CIVIL ACTION
           Plaintiffs                              :
                                                   :              NO. 11-2604 (Consolidated)
               v.                                  :
                                                   :
NOVA FINANCIAL HOLDINGS,                           :
INC., et al.                                       :
             Defendants                            :
                                                   :
                                                   :
HERBERT WEISS, et al.                              :              CIVIL ACTION
         Plaintiffs                                :
                                                   :              NO. 11-5336
               v.                                  :
                                                   :
NOVA FINANCIAL HOLDINGS,                           :
INC., et al.                                       :
             Defendants                            :

                             RULE TO SHOW CAUSE ORDER
       AND NOW, this 26th day of February 2019, upon consideration of the January 9, 2019
Order entering judgment for the “Weiss Plaintiffs” 1 against Defendants Barry R. Bekkedam and
Ballamor Capital Management (collectively, herein, “Defendants”), [ECF 77 in Civil Action No.
11-5336], the January 11, 2019 Order entering judgment for the “Hisey Plaintiffs,” 2 against
Defendants, [ECF 145], and the lack of other substantive activity since October 30, 2018, [ECF
141], a Rule is hereby issued to all parties to show cause why any remaining claim(s) in this
matter should not be dismissed for failure to prosecute. Failure to respond by March 8, 2019
may result in the dismissal of this action.

                                             BY THE COURT:

                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
1
      The “Weiss Plaintiffs” include Herbert Weiss, Albert Neiberg, George Rymar, D.W.M., Inc.,
John Bendokas, Joseph Schirmer, Donald Curry, Maria Cacia, Theodore Kilkuskie, and Brighten
Management Group, LLC.
2
       The “Hisey Plaintiffs” include C. Scott Hisey, Stephan and Carol Gammarino, Chuck Uplinger,
David Crastnopol, Joe and Cindy Stein, John and Marianne Harkins, Dean and Lisa Knauss, John and
Tracy McNally, Salvatore Fiore, Ken Gawason, Stephen Huesser, John Roshelli, Gerald Nave, Craig and
Cindy Veverka, Dean and Christa Vagnozzi, Timothy Curran, and Michael and Katrina Kilgallon.
